Title: From James Madison to Edmund Randolph, 3 December 1782
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. Decr. 3d. 1782.
Applications from the States of N. Hamshire & Massachusetts concerning the old paper of which they hold a surplus have called the attention of Congress once more to that subject. The Superintendant on a Reference to him reported in rigid adherence to his maxims of public faith that credit should be given for all surpluses at the rate of one for forty This proposition was readily negatived by Congress Whereupon a motion was made by Mr. Osgood that the states should be credit[ed] according to the current value at the time of redemption which with one of the letters from Massachusetts was refered to a grand committee The commi&c. are unanimous that the burden of redeeming the old paper as well as all other public burdens ought to be equitably apportioned on the States. On the mode and the rate a diversity of ideas prevail One expedient suggested was to call anew on the states to sink the money and leave them to level its inequalities by negociations among themselves This met with very little countenance. Another was to declare that as soon as the entire sum should be taken up by the states from their respective citizens Congress would proceed to charge the several surpluses on the deficient states at such rate as equity might prescribe The objections against this were that it gave no immediate satisfaction to the complaining states and would prolong the internal embarrassments of the states which obstructed the requisitions of Congress Lastly it was proposed to authorise the Commissrs. who are to traverse [the] country for another purpose to take up the unredeemed bills and form them into a part of the common debt by issuing to the individuals specie certificates at the rate of ; and to apply the like rule to an adjustment of disproportionate redemptions of the states This expedient was upon the whole least disrelished by the committee and is now under their consideration. Its reasonableness, and its fate both will depend much on the scale by which as well the redeem[ed] as the outstanding bills is to be valued In all questions relative to this subject, the defect of information under which we lie makes it difficult for us to deduce the general interest from a just & fair comparison of particular interests. To supply in some degree this defect with regard to Virginia I shall enclose to Mr. Ambler for his answers, a number of queries, of which I herein add a copy for you. Some of the queries indeed have a greater reference to other subjects. If you can assist Mr. A. or can enlarge the plan by other queries I beg you to do it. If the sense of the leading members of the assembly can be conveniently gathered it might also be of use A public consultation would violate the secresy which is judged necessary to prevent a revival of Speculation and which led me to the use of the cypher on this occasion.
The Secy. of F. Affairs communicated to me a few days ago his determination speedily to resign his office He asked me in the course of conversation whether I thought Mr. Jefferson would prefer the vacancy to his foreign appointment I answered him in the negative. He then asked whether I supposed he would accept the commission of Jay at Madrid in case the latter should prefer the secretariship of foreign affairs and be appointed to it. I told him I could not answer that question but doubted much whether Congress would consent to part with the services of Mr. Jay as a negociator of peace I wish you to mention this conversation to  and acquaint me with the result. The want of a Cypher with him will be an apology for omitting a direct communication. Through your hands also it may be accompanied with explanations if requisite. I leave it to your self to decide how far it may be worth while to feel the pulse of our friend Mclurg with respect to the vacancy in question
Mr. M—s apprized me two evenings ago that a French frigate will sail from this port in about three weeks and that it is probable Ct. R——u and the Chevr. Chatt——x will take their passage in her than in the frigate in the Chesapeak If the river should not be threatened with ice the time of her sailing may possibly be procrastinated Should this obstruction not take place before the middle of January there will be some chance of another frigate at this port These circumstances may be very interesting to Mr. Jefferson and I beg you to give him the earliest notice of them. If I could suppose that these and other considerations could leave any uncertainty, as to his coming hither in the first instance, I would press that point anew, being more & more convinced of its utility, not to say necessity, and finding that it is generally viewed in the same light.
The merits of the Controversy are like to be brought under trial of the Court at Trenton, the Agents for Connecticut having been foiled in every plea for an adjournment. But I do not hear that any progress is made from which the issue can be presumed.
The Legislature of this State has just published for consideration a bill subjecting to the penalties of Treason all attempts for erecting an independent State within its charter-Limits. This circumstance with some votes which have been lately taken in Congress with reference to Vermont leave no doubt that the policy of Penna. will in future be reversed.
Your favor of the 22d. Ulto. with the cypher enclosed came by yesterday’s post; but very unluckily without having ever been sealed. This omission lessens much my confidence in the Cypher; altho. it seems scarcely possible for any advantage to have been taken unless the letter lay longer out of your hands before the mail was closed, than the interval between its arrival here, and its coming into my hands; to say nothing of the honor of the post offices. I enquired of Mr. Hazard, without mentioning the fact, how far the regulations of the mail admitted of such frauds. His answer altho’ not absolutely conclusive favors the purity of the Cypher; & I shall venture to make use of it unless you recommend the contrary, or untill you transmit a new one.
The paragraph which touches the subject of your return does not altogether please me. I disrelish exceedingly any idea of your resignation. I can not perceive the necessity of such a step in any view, and I see a manifest inexpediency in putting it out of your power throughout the present critical year to lend your aid in any emergency whatever. I hope you will soon relieve my anxiety on this subject.
On the article of news I must again deal entirely in negatives; no arrivals from Europe or the W. Indies affording any positive matter, and the domestic sources being equally deficient. There is indeed a report that the Octr. packet has arrived at N. Y. and a rumor that it authenticates the fall of Gibralter.
